

115 HR 3592 IH: South Asian Heart Health Awareness and Research Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3592IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. Jayapal (for herself, Mr. Wilson of South Carolina, Mr. Bera, Ms. Judy Chu of California, Mr. Correa, Mr. Crowley, Ms. Frankel of Florida, Ms. Gabbard, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Khanna, Mr. Krishnamoorthi, Ms. Lee, Ms. Meng, Ms. Norton, Mr. Smith of Washington, Mr. Suozzi, Mrs. Torres, Mrs. Watson Coleman, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act and the Food, Agriculture, Conservation, and Trade Act of
			 1990 to provide for research and improvement of cardiovascular health
			 among the South Asian population of the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the South Asian Heart Health Awareness and Research Act of 2017. 2.FindingsCongress finds the following:
 (1)The South Asian diaspora population in the United States is primarily from India, Pakistan, Bangladesh, Nepal, Bhutan, Sri Lanka, Fiji, Maldives, East Africa, the West Indies, and the Caribbean.
 (2)Heart disease refers to several types of heart conditions; the most common form is coronary artery disease, which affects blood flow to the heart.
 (3)Heart disease is the leading cause of death for both men and women—one in every 4 deaths each year, according to the Centers for Disease Control and Prevention.
 (4)Risk factors for heart disease include diabetes, high blood pressure, excess body fat, high LDL cholesterol, and smoking.
 (5)In spite of a diet consisting of lentils, vegetables, grains, and spices, suboptimal nutritional elements of refined carbohydrates, refined fats, salt, and sugar negate any nutritional advantage gained through a traditional South Asian diet.
 (6)South Asian communities in the United States have four times the risk of heart disease than the general population and have a much greater chance of having a heart attack before age 50, according to the Stanford South Asian Translational Heart Initiative.
 (7)In addition, diabetes is one of the most serious driving forces for heart disease; South Asians in the United States have among the highest rates of type 2 diabetes in the Nation.
 (8)A Mediators of Atherosclerosis in South Asians Living in America (MASALA) multi-ethnic study showed a 26-percent prevalence of diabetes among South Asians, compared to 6 percent among Whites, 18 percent among African-Americans, 17 percent among Latinos, and 13 percent among Chinese-Americans.
 (9)Early intervention and treatment through awareness campaigns, nutritional education, and instruction on physical activity can greatly reduce the burden of diabetes, risk of heart disease, decreased quality of life, and untimely death.
 (10)Successful efforts to prevent and combat heart disease in the South Asian population of the United States can serve as a model for the general population.
 3.South Asian heart health promotion grants by Centers for Disease Control and PreventionTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following new section:
			
				317U.South Asian heart health promotion grants
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make grants to States for the purpose of promoting awareness of the increasing prevalence of heart disease, including its relationship to type 2 diabetes, in South Asian communities in the United States.
 (b)Use of fundsA State that receives a grant under paragraph (1) shall use such grant funds— (1)to establish an Internet clearinghouse to catalog existing evidence-based heart health research and treatment options for South Asian communities to prevent, treat, or reverse heart disease and diabetes;
 (2)to develop culturally appropriate materials on topics such as nutrition education, optimal diet plans, and programs for regular exercise;
 (3)to support heart health promotion activities of community organizations that work with or serve South Asian communities; or
 (4)to support conferences or workshops on research practices, methodology, and design to include more members of South Asian communities in scientific studies.
 (c)Annual report to CongressNot later than 180 days after the date of the enactment of the South Asian Heart Health Awareness and Research Act of 2017, and annually thereafter, the Director shall submit to Congress a report on outreach efforts and data relating to heart disease in South Asian communities in the United States.
 (d)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2018 through 2022..
		4.Heart health research by National Institutes of Health and National Heart, Lung, and Blood
 InstitutePart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following new section:
			
				409K.Heart health research
 (a)In generalFor the purpose of conducting research and related activities with respect to cardiovascular disease, type 2 diabetes, and other heart health-related ailments among South Asian communities in the United States, the Director of the National Institutes of Health, in coordination with the Director of the National Heart, Lung, and Blood Institute—
 (1)may conduct or support, through funding opportunity announcements, grants, or cooperative agreements, basic, clinical, and translational research; and
 (2)may award grants and cooperative agreements to public or nonprofit private entities (including State health departments, political subdivisions of States, universities, and other medical or education entities).
 (b)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2018 through 2022..
 5.Heart health initiative by National Institute of Food and AgricultureSubsection (d) of section 1672 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by adding at the end the following new paragraph:
			
				(11)South Asian heart health initiative
 (A)In generalResearch and extension grants may be made under this section for purposes of developing and disseminating science-based tools and strategies to promote heart healthy nutrition among South Asian communities in the United States.
 (B)Authorization of appropriationsIn addition to amounts made available pursuant to subsection (h), there is authorized to be appropriated $1,000,000 for each of fiscal years 2018 through 2022 for purposes of carrying out this paragraph.
					.
 6.Sense of CongressIt is the sense of Congress that medical schools in the United States that are accredited by the Liaison Committee on Medical Education should include as part of their nutrition curriculum a focus on South Asian diet and ways to achieve optimal nutrition in South Asian communities.
		